Judgment, Supreme Court, Bronx County (John Walsh, J.), rendered on June 30, 1983, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Applications by appellant are deemed motions for assignment of new counsel and are denied. Concur—Murphy, P. J., Kupferman, Sullivan, Carro and Lynch, JJ.